Title: To George Washington from Major General John Armstrong, 10 March 1778
From: Armstrong, John
To: Washington, George



Dear General
Carlisle [Pa.] 10th [March] 1778

The intelligence gain’d by a Miss Myer, respecting a Certain John Robinson who has undertaken Secretly to conduct a body of Tories

from this part of the Country to Genl Howe, has been sent me by the Board of War, with a request to endeavour to take him &c. Robinson is but little known to the Whigs in these parts; I have however Sent out an Officer with instructions which may probably have effect, nor Shall any effort in my power be wanting to Secure Such a Villian & his associates if known—Secrecy in the outset is half the business. A Confederacy of this sort extending from Cumberland & York Counties down low into Maryland I’m convinced was on foot near a year past, and however providencially prevented as to the operation thus far, may very probably be ripening for the approaching Campaign. If the above intelligence is true, it may indicate two things, first that the Enemy are design’d to take the field early—2dly it appears to mark their rout, these Villians being I’m persuaded wished for in the Character of guides as much as for any other purpose—nor is it easy to Suppose that Genl Howe wou’d increase the consumtion of his provisions without some early design, which from every true dictate of reason appears probable—I know there are opinions very opposite to this—not to be relied on—true the Surface of the Earth were nothing else in his way must receive a very different texture before he can move.
I am dear General exceedingly at a loss how to write you, knowing yr reflexion to be an hundredfold more than mine, yet by the bye hope you have also Some more Sleep, having greater need of it—Our affairs complexly taken, are as they are, and altho’ I have often been Obliged to decline the intricate Survey, yet blessed be god, have at no time thought them desperate. One Consolation Still remains, that in a Cause like ours ’tis not presumption to hope that when things are got to such a Crisis as to be beyond the reach of human remedy, the interposition of God will then be more conspicuous and men better disposed to give him the glory. The American Councils are I hope now vigilent, and obliged to give a preference to Some topicks, altho’ very late. An acquaintance of mine rather opposed to drawing any farther force from N. Carolina now Stands convinced of his mistake, and will I believe readily coincide with his fellows for the acceptance of the five thousand Militia (to Stay for One Year) offered to Congress by the Legislature of that State—which is not to be understood as preventing the completion of their Regimts. The oppossition, or perhaps rather hesitation hinted above agst drawing any more force from N. Carolina, arose from an apprehension that South Carolina might be attacked either by the whole of or a detachment from Gl Howes Army! but either hipothesis being Chimerical to a prodigy, they will not I believe Suddenly again obscure the path of evident duty. Your own Will, with respect to the Army & it’s appurtenances, will undoubtedly be your law, as far as I’m persuaded you will ever chuse to exercise it.
There are a few things more I intended to throw out, but must wave

them for the present. The bearer Mr Davis who has been employed as an assistant or deputy Qr Master on the West Side of Sasquehanah, now I presume waits on Genl Greene in regard to that matter, who having asked a line from me—I think him possessed of a good Character, that he must now have a considerable knowledge of the business in these parts, and hope he will discharge it with vigelence & integrity. I have with most Sincere wishes & highest esteem the Honr to be Your Excellencys Most Obedt Servt

John Armstrong


P.S: Wou’d not a device to employ the Army by detail, or in the piecemalway next Campaign be worthy of Consideration, and a particular plan of that Sort concerted—and by various Smaller bodies at the Same time. This is not meant to prevent something more decisive when opportunity Serves? Clashings among Officers of higher rank must as far as possible be Suppressed. On this I have Something rather agreeable, but not so convenient now to Say. In that Idea above respecting the Army, various difficulties present themselves, yet perhaps not insurmountable. The mode which we hear is likely to be adopted & in some degree really so, of paying men by Commissions at two, or two & an half ⅌ Ct for the most Simple & easy services & where their persons are in the greatest Safety, is in my opinion prodigal beyond expression & pregnant with mischief. of this I wrote Genl Ried from York—The authors of this mode appear to be ashamed of it, but say they cou’d not otherwise get good men—A gross mistake, we have many honest Men in this & every other State that wou’d be glad to purchase upon a Competent Sallary. if not where are we!

